        Case 1:18-cv-00187-REB Document 324 Filed 09/29/20 Page 1 of 3




Bret Sumner, Pro Hac Vice
bsumner@bwenergylaw.com
Malinda Morain, Pro Hac Vice
mmorain@bwenergylaw.com
BEATTY & WOZNIAK, P.C.
216 Sixteenth St., Suite 1100
Denver, CO 80202-5115
Telephone: 303-407-4499
Fax: 800-886-6566

Cherese D. McLain, ISB #7911
cdm@msbtlaw.com
MSBT LAW
7699 W. Riverside Dr.
Boise, ID 83714
Telephone: 208-331-1800
Fax: 208-331-1202

Attorneys for Defendant-Intervenor Western Energy Alliance.

                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO

 WESTERN WATERSHEDS PROJECT, and
 CENTER FOR BIOLOGICAL DIVERSITY,                Case No. 1:18-cv-00187-REB

        Plaintiffs,                              WESTERN ENERGY ALLIANCE’S
                                                 UNOPPOSED MOTION FOR ORDER
        v.                                       ENTERING STIPULATION
                                                 REGARDING ANADARKO E&P
 DAVID BERNHARDT*, Secretary of                  ONSHORE LLC WELL AND STAY
 Interior, et al.,                               ORDER

        Defendants.

* Official Defendant automatically substituted
per Fed. R. Civ. P. 25(d)

       Defendant-Intervenor Western Energy Alliance (Alliance) hereby moves this Court to

enter the Order Entering Stipulation Regarding Anadarko E&P Onshore LLC (Anadarko) Well

and Modification of Memorandum Decision and Order Re: Dkt. 226 (Stipulation) to allow

Anadarko to complete and produce a single well passing through the federal lease identified as

WYW-187426.
         Case 1:18-cv-00187-REB Document 324 Filed 09/29/20 Page 2 of 3




       Undersigned counsel conferred with counsel for the State of Wyoming, the Federal

Defendants, and the Plaintiffs, and all represented that their clients did not oppose this Motion.

       Alliance, on behalf of Anadarko, intended to seek relief from the Court’s Memorandum

Decision and Order of May 12, 2020 under footnote 6. Per this Court’s verbal instructions at the

August 18, 2020 telephonic status conference, counsel for Alliance and counsel for Plaintiffs met

and conferred regarding Alliance’s intent to seek relief on behalf of Anadarko. Alliance and

Plaintiffs have reached an agreement on entry of the Stipulation, and thereby request that the Court

modify its May 2020 Stay Order to allow Anadarko to engage in final facility construction,

completion activities, and subsequent production of the Bullsbrook T1H well subject to the terms

and conditions of the Stipulation, pending resolution of Defendant and Defendant-Intervenor’s

appeals of this Court’s February 27, 2020 Order [Dkt. 174]. As no party opposes the Motion,

Alliance respectfully requests the Court grant its Motion.

   Respectfully submitted this 29th day of September 2020.

                                                      /s/ Malinda Morain
                                                      Bret Sumner, Pro Hac Vice
                                                      bsumner@bwenergylaw.com
                                                      Malinda Morain, Pro Hac Vice
                                                      mmorain@bwenergylaw.com
                                                      BEATTY & WOZNIAK, P.C.
                                                      216 Sixteenth St., Suite 1100
                                                      Denver, CO 80202-5115
                                                      Telephone: 303-407-4499
                                                      Fax: 800-886-6566

                                                      Cherese D. McLain
                                                      cdm@msbtlaw.com
                                                      MSBT LAW
                                                      7699 West Riverside Drive
                                                      Boise, ID 83714
                                                      Telephone: 208-331-1800
                                                      Fax: 208-331-1202

                                                      Attorneys for Defendant-Intervenor Western
                                                      Energy Alliance
                                                 2
         Case 1:18-cv-00187-REB Document 324 Filed 09/29/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE
        I hereby certify that on this 29th day of September, 2020, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system, which sent a Notice of Electronic Filing
(NEF) to all counsel of record in this matter to be served by electronic means, as more fully
reflected on the NEF.
                                                        /s/ Malinda Morain




                                                  3
